Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on November 19, 2021.  There are fifteen claims pending and fifteen claims under consideration. This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicants are notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicants’ amendments and/or remarks. 

Claim Objections
The claim objections to claims 1-3, 5 and 6 have been amended and corrected. These objections have been withdrawn.  
	Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 remain rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound of formula (V) where one of R and R1 is H and the other is an optionally substituted phenyl ring; an optionally substituted C5-C6 cycloalkyl ring; or an optionally substituted C3-C9 alkenyl group; does not reasonably provide enablement for all of the other R groups listed within the broad Claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Applicants have argued that they are entitled to the full scope of the claims with regards to a compound of formula (V) and the R and R1 variables seen in claim 1 of the instant invention. 
	Applicants’ invention has set forth intermediates for the preparation of Linagliptin, characterized by the presence of an imine group, used as an amine protecting group. They then go on to present information from sources demonstrating the knowledge in the art with regards to protecting groups for amines, as well as imine protecting groups in particular. Additionally, the Applicants state that the inventors surprisingly found that the use of imine derivatives instead of other protecting groups provides the intermediate (VI) which can be converted to Linagliptin in very good yield and purity. Their arguments revolve around the fact that protective groups are well known in the art and that one skilled in the art would be able to find a way in the realm of organic chemistry to synthesize the full scope of these compounds.
	There is no disagreement that the Applicants have put forth working examples of Linagliptin with an imine protecting group within the current Specification.  Here, they 1 variables prepared were limited to an optionally substituted phenyl ring; an optionally substituted C5-C6 cycloalkyl ring; or an optionally substituted C3-C9 alkenyl group.
	Applicants have clearly provided working examples of some enabled embodiments. The Examiner is not arguing that a chemist skilled in the art could not determine a way using known methods in the realm of organic chemistry to prepare other imine protecting groups that would fall under the scope of this invention. However, with regards to enablement, demonstrating a limited number of examples that these compounds could be prepared by one skilled in the art is not the entire argument for being successfully enabled. Applicants have not discussed the second step in determining enablement.  The second step in determining the scope of enablement of a claim or claims is to ask, "Are the enabled embodiments representative of the full scope of the claim?"  It would seem acceptable for a chemist skilled in the art to determine that “if a chloro group was synthesized, then other halogen atoms, such as a fluoro or bromo group could be accomplished with routine experimentation” or “if a dimethylamino group was synthesized, other alkyl amino groups could also be synthesized with routine experimentation” all while expecting a similar result.  So, to an extent, these examples do embody groups larger than just themselves, but to say for example, that “…R and R1 can be the same or different, and can be selected from selected from H; straight or branched C1-C6 alkyl; C5-C6 cycloalkyl optionally substituted with C1-C4 alkyl groups; C3-C9 alkenyl; phenyl, naphthyl, heteroaryl optionally substituted with one or more groups selected from straight or branched C1- C6 alkyl, halogens, -NO2, -OR2 groups 2 is selected from H, straight or branched C1-C6 alkyl, optionally substituted benzyl or R and R1 linked together to form an optionally substituted C5 or C6 cycle…” after demonstrating only a few small examples, is to make a rather large leap and an extrapolation that would not be chemically or logically sound.  In the present application, the Applicants have only provided where a compound of Formula (V) contains R as a hydrogen, in all the examples provided. Additionally, they have only provided examples where for a compound of formula (V), R is hydrogen and R1 is an optionally substituted phenyl ring; an optionally substituted C5-C6 cycloalkyl ring; or an optionally substituted C3-C9 alkenyl group. Thus, because a small, select group of examples has been shown that any and all of the Markush groups would be enabled is not prudent.  
	The aforementioned groups that are considered enabled certainly do not embody or encompass the groups that have not been enabled and the disclosure fails to teach how to make and use the groups commensurate in scope with these claims, The arguments have not been found persuasive.  The rejection is hereby maintained.    
Conclusion
	Claims 1-15 are rejected.
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699